Case 1:18-cr-00425-JFK Document 85 Filed 06/08/21 Page 1 of1

LAW OFFICES OF

SCOTT B. TULMAN & ASSOCIATES, PLLC

THE HELMSLEY BUILDING
230 PARK AVENUE, 18* Floor
NEW YORK, NEW YORK 100
(212) 867-3600

stulman@tulmaniaw.com
WWW.TULMANLAW.COM

June 8, 2021

Honorable John F. Keenan

United States District Judge

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, New York 10007

 

Re: United States v. Lawrence McAfee
Dear Judge Keenan:

I was appointed by the Court on February 28, 2018, to represent defendant Lawrence
McAfee pursuant to 18 U.S.C. § 3006. I write at the Court’s direction, following a conference
held on June 2, 2021, to respectfully move for authorization to retain the services of Pierre
Sussman, Esq., an attorney whose practice has centered on representing psychiatric patients in
Mental Health Law proceedings under Article 9 and Guardianship proceedings under Article 81.
Mr. Sussman was referred to me by Julie Fernandez, Esq., whose name I provided at the
conference last week. I wish to retain Mr. Sussman in an advisory capacity to assist in
determining what steps can be taken in New York State to tend to my client’s significant and
disabling psychiatric needs. I request that Mr. Sussman be compensated at a reduced hourly rate
of $300.00, provided that fees in this case for such services will not exceed $3,500.00, without
further application to this Court.

Accordingly, I respectfully request that the Court authorize me to retain Mr. Sussman to
assist me in preparing for the next conference scheduled for June 30, 2021.

I thank the Court for its attention to this request.

Defendant's request to retain Pierre Sussman at an hourly rate of $300,
not to exceed $3,500 total fees for Mr. Sussman's services, is GRANTED.

 

SO ORDERED. 1
Dated: New York, New York Hho Ken
June 8, 2021 John F. Keenan

United States District Judge
